FAKE, District Judge.
This matter being opened to the court by Emanuel Weitz, attorney for the trustee in the above-entitled cause, in the presence of David A. Nimmo, attorney for Isaac Abrams, landlord, and likewise in the presence of Da*924vid Bobker, Frederick J. Israel, and Nathan Bilder, all appearing amicus curias, and after hearing argument of respective counsel, and upon consideration of the certificate on petition for review as filed herein by Honorable George R. Beach, referee in bankruptcy, on February 20,1934, and upon consideration of all proceedings heretofore had herein, and it appearing to the court that the claim of Isaac Abrams, landlord, was disallowed for priority, but allowed as an unsecured claim, for the reason that the said landlord failed to comply with section 5 of the Landlord and Tenant Act of the State of New Jersey (3 Comp.'St. N. J. 1910, p. 3067, § 5), and it being the opinion of this court that the findings of the referee are proper and correct, and sufficient reason appearing for the entry of this order, it is, on this 16th day of July, .1934, ordered that the order of the referee be and the same is hereby confirmed and that the claim of Isaac Abrams, landlord, as a preference be and the same is hereby disallowed, and that he be permitted to file the same as a general claim.